Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-8 are pending.  Claims 1-8 are examined on the merits. 
   
Election/Restrictions
Applicant’s election without traverse of a mixture thereof, an alcohol having 1 o 10 carbon atoms, in the reply filed on July 11, 2022 is acknowledged.
Applicant did not specify which mixture.  For the sake of examination, two specific plants will be chosen for the second extract.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov. 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1 and 2, the term “natural” renders the claims vague and indefinite because one does not know what origin or process would make something "natural" as opposed to not being "natural".  For example, all of the listed herbal ingredients in the composition used in claim 1 are some sort of extract meaning that some sort of extraction process was performed to make each extract (including the listed oils) and thus it is unclear how those processes would be "natural" versus not being "natural".  Therefore, the term “natural" makes the claims unclear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-8 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a Clematis terniflora extract, a dandelion extract, a monocotyledon extract, an Indogefera pseudotinctoria extract, a Hydragea serrata extact, a castanea crenata shell extract, a plantain extract, a Ligularia fischeri extract, a Ligularia stenocephala extract, and a Capsicum annuum extract.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
	In this case, Claim 2, the plants are extracted in an alcohol having 1 to 10 carbon atoms.  Alcohols solubilizes aqueous solutes from the plants into the extraction.  The extraction is a mere separation process, where the same natural compounds are solubilized without any evidence of a chemical change.  Thus, the ingredients in the plants that are soluble in the alcohol would be isolated from the extract. Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claimed composition is a combination of two nature-based components, which combination is not found together in nature, each of which imparts a different characteristic to the overall composition, then the claimed composition having those two characteristics are compared to each of the nature-based components added together into the same composition.  There is no evidence that the mixture of the two nature-based components have any different characteristics other than what each component brings to the overall composition.  In the instant case, claims 1-8 has no amounts, so even if the combinations of extracts (at particular amounts) had markedly different characteristics when in combination, because there are no claimed amounts, the claimed composition does not necessarily have any markedly different characteristics when the amounts of the components are too low to impart any characteristics.  However, when specific amounts being claimed, those amounts might or might not impart markedly different characteristics.  The ingredients are known for treating prostate hyperplasia (see rejection below); thus, there is no markedly different characteristic from its natural counterparts.
A change in the ratio or amount of extract by itself does not transform the claims into an exemption of the ‘judicial exception’ because amounts/ratios/percentages do not set forth a ‘markedly different’ structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)) in the absence of evidence to the contrary. Therefore, all of the ingredients recited in the claims are natural products; thus, the claims involve the use of judicial exceptions.  
Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, mixing different plants for a supplement does not amount to significantly more because it is routine and conventional in the art to use different herbs and sources for making a supplement (see Carratu et al., 2010, Ann Ist Super Sanita, 46: 370-388).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (from IDS, KR 20160058992 A) in view of Shin et al. (KR 20120025826 A) and Hu et al. (CN 101223995 A).
Ma et al. teaches a methanol extract of Clematis mandshurisca as an active component for preventing or treating dementia or improving cognitive ability (Abstract).  Methanol is a C1 alcohol.
However, Ma et al. does not teach Ligularia fischeri extract, monocotyledon  extract (onion).
Shin et al. teaches an extract comprising Ligularia fischeri prepared by using ethanol to prevent or treat cerebral diseases, Alzemer’s disease and Parkinson’s disease (Abstract).  Ethanol is a C2 alcohol.
Hu et al. teaches a compound from onion extracted with ethanol that has antioxidant activity for developing health care food that has functions of strengthening the immunity of organisms, anti-ageing. (Abstract).  Ethanol is a C2 alcohol.  Onion is a type of monocotyledon plant.  Anti-ageing would include improving mental sharpness.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).


The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  



Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (from IDS, KR 20160058992 A) in view of Shin et al. (KR 20120025826 A) and Hu et al. (CN 101223995 A) as applied to claims 1 and 3-8 above, and further in view of Ohyama et al. (from IDS, WO 2017179225 A1).
The teachings of Ma et al., Shin et al., and Hu et al. are set forth above and applied as before.
The combination of Ma et al., Shin et al., and Hu et al. do not specifically teach the Capsicum annuum extract.
Ohyama et al. teaches a composition comprising capsinoid, compound such as capsiate, dihydrocapsiate or nordihydropcasiate for treating mental dysfunction occurring with age (Abstract).  Capsinoid are in Capsicum annuum extract.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).

The Supreme court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable varition..103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application  is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions…

…the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International  Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.  


Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655